         Case 4:19-cv-00076-CDL Document 6 Filed 06/11/19 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF GEORGIA
                          COLUMBUS DIVISION

PEDRO J. BURGOS,          §
                          §
          Plaintiff,      §
      v.                  §
                          §                 CIVIL ACTION
OPTION ONE MORTGAGE CORP. §                 FILE NUMBER: 4:19-CV-00076-CDL
n/k/a SAND CANYON CORP.   §
                          §
          Defendant.      §

  NOTICE OF PARTIAL DISMISSAL WITHOUT PREJUDICE OF PLAINTIFF’S
   FEDERAL RICO CLAIMS REFERRED TO IN ERROR IN THE COMPLAINT

      COMES NOW, PEDRO J. BURGOS the Plaintiff in this action pursuant to

Fed.R.CivP. 41(a)(1)(A)(i) in the above-styled action and partially and voluntarily

dismiss Plaintiff’s Federal claim for RICO under 18 U.S.C. § 1961 as such words

“GEORGIA AND FEDERAL RICO RACKETEERING” was referred to in error

stated in Count II ¶ 22 of the Complaint against the Defendant.         The Plaintiff

hereby strike and dismiss without prejudice any and all reference with respect to

any other federal claims stated in the Complaint as a matter of right. All other

State law claims stated in the Complaint shall remain in full force and effect.

      WHEREFORE, the Plaintiff hereby strikes and dismisses any Federal RICO

claims that is referred to in his Complaint and any other Federal claims.

      Respectfully submitted this __11th_ , day of June 2019.


                                 _____________________________________
                                 Frederick S. Jones, Esq.
                                 Georgia Bar No. 143066
                                 Attorney for the Plaintiff

                                     Page 1 of 2
         Case 4:19-cv-00076-CDL Document 6 Filed 06/11/19 Page 2 of 2



                          CERTIFICATE OF SERVICE

      COMES NOW, FREDERICK S. JONES Attorney for Plaintiff in the above-

styled civil action and certify that I have served the Defendant with a copy of

NOTICE OF PARTIAL DISMISSAL WITHOUT PREJUDICE by VIA-E-Service and

or by U.S. First Class Mail with proper postage addressed as follows:

                          Ms. Amy L. Hanna Keeney, Esq.
                          Adams and Reese LLP
                          Monarch Tower, Suite 1600
                          3424 Peachtree Road NE
                          Atlanta, Georgia 30326

      Respectfully submitted this __7th___ , day of November 2018.



                                _____________________________________
                                Frederick S. Jones, Esq.
                                Georgia Bar No. 143066
                                Attorney for the Plaintiff


JOHNSON, JONES, WATKINS & COOPER, P.A.
c/o Frederick S. Jones, Esq.
218 Flat Shoals Church Road
Stockbridge, Georgia 30281
(678) 583-8551 (Office)
Email: black_dragon_talon@yahoo.com




                                    Page 2 of 2
